SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1276
CA 14-00290
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, AND LINDLEY, JJ.


JANICE MAZELLA, AS ADMINISTRATRIX OF THE
ESTATE OF JOSEPH MAZELLA, DECEASED,
PLAINTIFF-APPELLANT,

                     V                                           ORDER

WILLIAM BEALS, M.D., DEFENDANT,
AND ELISABETH MASHINIC, M.D.,
DEFENDANT-RESPONDENT.
(APPEAL NO. 1.)


DELDUCHETTO & POTTER, SYRACUSE (ERNEST A. DELDUCHETTO OF COUNSEL),
ALESSANDRA DEBLASIO, NEW YORK CITY, FOR PLAINTIFF-APPELLANT.

SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (ANTHONY R. BRIGHTON
OF COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Onondaga County
(John C. Cherundolo, A.J.), entered April 29, 2013. The judgment,
insofar as appealed from, dismissed the complaint against defendant
Elisabeth Mashinic, M.D., upon a jury verdict.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051).




Entered:   January 2, 2015                      Frances E. Cafarell
                                                Clerk of the Court